Citation Nr: 0925828	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-37 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement for the costs of 
unauthorized private dental services rendered in May 2005 and 
June 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 determination issued by 
the VA Medical Center (VAMC) located in Ann Arbor, Michigan.

The Board notes that the VAMC styled the issue as entitlement 
to dental care received on May 6 to May 7, 2005.  The Board 
notes that the evidence of record reflects that the Veteran 
is requesting reimbursement for dental care received in May 
and June 2005 for dental injuries which he alleges were 
incurred between May 6 and May 7, 2005.  Therefore, the Board 
has styled the dates of the issue as such.

In September 2007, the Veteran and a witness testified at a 
hearing at the Ann Arbor VAMC.  A transcript of that hearing 
is of record.

A motion to advance this case on the Board's docket was 
received by the Board on June 24, 2009.  This motion was 
granted by the Board on July 1, 2009 due to the Veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2008). 

The appeal is REMANDED to the VHA VAMC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing on 
November 4, 2008, pursuant to December 2006 and May 2007 
requests.  He did not appear for the scheduled hearing.  The 
evidence of record includes a letter from the Veteran, dated 
in October 2008, and date stamped as received by VA on 
November 13, 2008, requesting that the Veteran's hearing be 
rescheduled or held with his representative.  The Veteran 
averred that he was unlikely to be able to attend the hearing 
due to medical appointments.  The available record does not 
reflect that the Veteran has been afforded a hearing before a 
Veterans Law Judge of the Board.  As the Veteran has 
indicated that he would like a Board hearing, and the Board 
finds that he has shown good cause for failing to appear at 
the scheduled November 2008 Travel Board hearing, another 
Board hearing must be scheduled. 

The Veteran has indicated that he is represented by a service 
organization; however, a completed VA Form 21-22 is not 
contained in the VHA file.  Nevertheless, in a VA Form 8, 
Certification of Appeal, completed in October 2007, the 
certifying VA office (Ann Arbor VAMC) noted that a VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) had been completed.  In addition, 
the accredited service organization named on the title page 
of this Board remand has averred that it is the Veteran's 
"POA," and requests that the Veteran's claims file be 
associated with the VHA record on appeal, for review.  

Finally, at the September 2007 VAMC hearing, Dr. P.C. 
referenced reviewing medical and dental treatment records, 
not currently associated with the VHA file, including medical 
treatment records for the period of the alleged dental injury 
which resulted in the need for the unauthorized dental 
treatment expenses for which reimbursement is sought.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records of 
treatment of the Veteran at Bixby 
Hospital, Toledo Hospital, and St. 
Vincent Medical Center, on May 6 and 7, 
2005, and all records of dental 
treatment of the Veteran by Dr. David F. 
Blanden and Dr. Scott R. Smith in May 
2005 and June 2005.  Authorization 
necessary for release of these records 
should be obtained from the Veteran.  
All records received pursuant to this 
request should be associated with the 
file.  In addition, the Veteran's claims 
folder(s), if any, should be associated 
with the VHA file.  If no such claims 
folder(s) exist, such should be noted in 
the VHA file.

2.  Associate the Veteran's completed VA 
Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, (as noted in VA Form 8, 
Certification of Appeal, completed in 
October 2007, by the certifying VA 
office (Ann Arbor VAMC)), with the file.  
The certifying VA office should also 
provide a corrected VA Form 8, 
Certification of Appeal, which 
accurately reflects the issue on appeal.

3.  Readjudicate the issue on appeal, to 
include entitlement to reimbursement of 
the costs of all unauthorized dental 
treatment received in May 2005 and June 
2005.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period of time 
for response.  

4.  If any benefit sought on appeal is 
not granted, the Veteran should be 
scheduled for an in-person hearing 
before a Veteran's Law Judge on the next 
Travel Board visit to Detroit, Michigan, 
unless otherwise indicated.  When such 
information becomes available, the 
Veteran should be apprised of the next 
available date for such a hearing, and 
should again be informed of his right to 
have a videoconference hearing as an 
alternative to waiting for a Travel 
Board hearing.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



